—Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is legally sufficient to establish that the value of the stolen property possessed by defendant exceeded $3,000 (see, People v Stein, 172 AD2d 1060, lv denied 78 NY2d 975) and that defendant is therefore guilty of criminal possession of stolen property in the third degree (Penal Law § 165.50). Defendant failed to preserve for our review his contentions that count one of the indictment is duplicitous (see, People v Rivera, 257 AD2d 425, lv denied 93 NY2d 901) and that County Court’s charge on that count was erroneous (see, People v Molling, 238 AD2d 915). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Genesee County Court, Noonan, J. — Criminal Possession Stolen Property, 3rd Degree.) Present — Pigott, Jr., P. J., Green, Wisner, Scudder and Kehoe, JJ.